

117 HR 2404 IH: Cesar Chavez Commemorative Coin Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2404IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Gosar introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of Cesar Chavez’s work for the betterment of legal workers, and for other purposes.1.Short title This Act may be cited as the Cesar Chavez Commemorative Coin Act.2.FindingsThe Congress finds the following:(1)Cesar Chavez was born on March 31, 1927, in Yuma, Arizona.(2)In 1962, Chavez founded the National Farm Workers Association, which later became the United Farm Workers, to improve the wages and working conditions for American farmworkers.(3)Chavez’s union drew on the imagery of civil rights to use nonviolence and mass mobilization to improve the conditions of persecuted and impoverished American workers.(4)Chavez believed that preventing illegal immigration was an essential prerequisite to improving the circumstances of American farmworkers.(5)In 1969, Chavez led a march to the Mexican border to protest illegal immigration, joined by Senator Walter Mondale and Martin Luther King’s successor as head of the Southern Christian Leadership Conference, Ralph Abernathy.(6)Chavez noted that it is almost impossible to start some effective program to get these people their jobs back from the braceros once employers replace them.(7)In the 1970s, Chavez combined a campaign of identifying and reporting illegal workers with a campaign to boycott nonunionized farms in order to protect the labor of the unionized American worker.(8)Chavez recognized that flooding the labor market with people from abroad undermines the unionized American worker.(9)In 1979, at the National Press Club, Chavez emphatically supported enforcement of immigration laws, stating that people are being hurt and being destroyed, and with the complicity and with the help, of the Federal Government.(10)President Clinton recognized Chavez’s work saying, We can be proud of his enormous accomplishments and in the dignity and comfort he brought to the lives of so many of our country’s least powerful and most dispossessed workers..3.Coin specifications(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coin:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)have a diameter of 0.850 inches; and(C)contain not less than 90 percent gold.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)have a diameter of 1.500 inches; and(C)contain not less than 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)have a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)Design requirements(1)In generalThe designs of the coins minted under this Act shall be emblematic of Cesar Chavez and his fight to defend the interests of American farmworkers, his birth in Yuma, Arizona, and his commitment to and work for American agricultural workers. At least one coin design shall include the name and likeliness of Cesar Chavez.(2)Designation and inscriptionsOn each coin minted under this Act, there shall be—(A)a designation of the value of the coin;(B)an inscription of the year 2024; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe design for the coins minted under this Act shall be—(1)selected by the Secretary after consultation with the Commission of Fine Arts and the Smithsonian Institution; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2024.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include a surcharge of—(1)$35 per coin for the $5 coin;(2)$10 per coin for the $1 coin; and(3)$5 per coin for the half-dollar coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Smithsonian Institution to support the development, maintenance, and repair of the National Museum of the American Latino, and for educational and commemorative programs of American Latino heritage and culture.(c)AuditsThe Smithsonian Institution shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.